12-12020-mg       Doc 10682     Filed 03/12/20 Entered 03/12/20 13:10:42             Main Document
                                           Pg 1 of 11



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                              NOT FOR PUBLICATION
 In re:
                                                              Case No. 12-12020 (MG)
          RESIDENTIAL CAPITAL, LLC, et al.,
                                                              Chapter 11
                                               Debtors.
                                                              Jointly Administered

    MEMORANDUM OPINION AND ORDER DENYING REQUEST FOR LEAVE TO
      PERMIT LATE-FILED PROOF OF CLAIM OF ANDREW R. SHADDOCK

 A P P E A R A N C E S:

 Andrew R. Shaddock
 Springfield, MA
 By:    Andrew R. Shaddock, pro se Movant

 POLSINELLI
 Attorneys for the ResCap Borrower Claims Trust
 600 Third Avenue, 42nd Floor
 New York, NY 10022
 By:    Daniel J. Flanigan, Esq.
        Jason A. Nagi, Esq.

 MARTIN GLENN
 UNITED STATES BANKRUPTCY JUDGE

          Pending before this Court is the Motion to Accept Proof of Claim Late and Herewith filed

 by Andrew R. Shaddock (“Shaddock”), appearing pro se, requesting acceptance of a late-filed

 proof of claim. (“Motion,” ECF Doc. # 10679.) In support of the Motion, Shaddock attaches the

 Notice of Bankruptcy Status submitted by Residential Capital, LLC and certain of its direct and

 indirect subsidiaries, including GMAC Mortgage, LLC (“GMACM” and together with

 Residential Capital, LLC, the “Debtors”) (Motion, Ex. A, at 2–6), a copy of the Complaint from

 Shaddock’s State Court Lawsuit against GMACM (id., Ex. B, at 7–16), a copy of a 93A Demand

 Letter indicating the nature of his claim against the Debtors (id., Ex. C, at 17–22), and the proof

 of claim (the “Late Claim”) for which Shaddock seeks leave from this Court to file (id., Ex. D, at
12-12020-mg       Doc 10682       Filed 03/12/20 Entered 03/12/20 13:10:42                Main Document
                                             Pg 2 of 11



 23–25). Shaddock argues that his late-filed proof of claim should be accepted as “he had not

 received notice of the Bankruptcy of the debtor except through local counsel’s receipt of the . . .

 Notice of Bankruptcy [Status].” (Motion at 1.)

         On February 4, 2020, the ResCap Borrower Claims Trust (the “Trust”) filed an objection

 to the Motion (“Objection,” ECF Doc. # 10680), arguing that Shaddock was properly served

 notice of the deadline for filing proofs of claim at his address. (Objection at 5.) The Trust also

 contends that Shaddock has failed to demonstrate excusable neglect for his failure to timely file a

 proof of claim prior to the deadline. (Id.) In support of its Objection, the Trust submits the

 declaration of Jill Horner, Chief Finance Executive at Residential Capital, LLC (ECF Doc. #

 10680-1), and the affidavit of service of Lydia Do, of Kurtzman Carson Consultants LLC

 (“KCC”), the Debtors’ claims and noticing agent (“Do Affidavit,” ECF Doc. # 10680-2). For the

 following reasons, Shaddock’s Motion is DENIED.

                                        I.    BACKGROUND

         A. Procedural History

         On May 14, 2012, the Debtors filed voluntary chapter 11 bankruptcy petitions. (ECF

 Doc. # 1.) On July 17, 2012, KCC was appointed as the claims and noticing agent, authorized to

 (1) receive, maintain, record, and otherwise administer the proofs of claim filed in these chapter

 11 cases and (2) maintain official claims registers for each of the Debtors. (See ECF Doc. #

 798.)

         On August 29, 2012, the Court entered the Order Establishing Deadline for Filing Proofs

 of Claim and Approving the Form and Manner of Notice Thereof, establishing November 9,

 2012 as the general claims bar date (the “Bar Date”).1 (“Bar Date Order,” ECF Doc. # 1309 ¶¶


 1
        The Court subsequently extended the Bar Date to November 16, 2012 (the “Amended Bar Date”). (See
 ECF Doc. # 2093.)

                                                     2
12-12020-mg        Doc 10682        Filed 03/12/20 Entered 03/12/20 13:10:42                   Main Document
                                               Pg 3 of 11



 2, 3.) Annexed to the Bar Date Order is a form of notice regarding the Bar Date. (“Bar Date

 Notice,” id., at 11–16.)

         B. Shaddock’s Litigation Against GMACM and GMAC Bank

         In September 2014,2 Shaddock filed suit (“Shaddock’s Lawsuit”) against GMACM and

 GMAC Bank (collectively, the “Defendants”) in the Superior Court of Massachusetts (the “State

 Court”). (“Complaint,” ECF Doc. # 10679, Ex. B, at 7–16.) The Complaint included tort and

 breach of contract claims against the Defendants, which form the basis for the underlying Late

 Claim that Shaddock seeks leave to file. (Id. at 9–10.)

         In the Complaint, Shaddock alleges that he had mortgaged his premises located at 45

 Middlesex Street, Springfield, MA (the “Premises”), and the Defendants had foreclosed on the

 Premises. (Id. at 8.) Shaddock further alleges that he had been the subject of misrepresentation

 by the Defendants, who had provided Shaddock with contradictory information regarding to

 whom and where Shaddock should send a check to reinstate his mortgage and bring the same

 current. (Id. at 8–9.)

         As part of Shaddock’s Lawsuit, counsel for GMACM filed GMAC Mortgage, LLC’s

 Notice of Bankruptcy Status. (Motion, Ex. A.) The Notice of Bankruptcy Status was served on

 Shaddock’s State Court counsel by first class mail on October 14, 2014. (Id. at 6.) The Notice

 of Bankruptcy Status stated, inter alia, that “[a]ccording to the Debtors’ records, [Shaddock] did

 not file a proof of claim in the Bankruptcy Cases and is barred from continuing to prosecute this

 action against GMACM.” (Id. at 5, ¶ 6.)3



 2
          The State Court Complaint attached to the Motion is not dated and no other documents attached to the
 Motion indicate the date on which Shaddock’s Lawsuit was filed. The Objection states that Shaddock’s Lawsuit
 was filed in September 2014. (Objection ¶ 8.)
 3
          No further information regarding Shaddock’s Lawsuit, outside of the Complaint and Notice of Bankruptcy
 Status, has been provided.

                                                        3
12-12020-mg      Doc 10682       Filed 03/12/20 Entered 03/12/20 13:10:42             Main Document
                                            Pg 4 of 11



        C. Shaddock’s Motion

        In the instant Motion, Shaddock seeks approval to file the Late Claim. (Motion at 1; see

 id., Ex. D.) Shaddock argues that he should be allowed to file the Late Claim on the sole basis

 that “he had not received notice of the Bankruptcy of the debtor except through local counsel’s

 receipt” of the Notice of Bankruptcy Status. (Motion at 1.)

        D. The Trust’s Objection

        The Trust argues in its Objection that: (i) Shaddock was served notice of the deadline for

 filing proofs of claim before the Amended Bar Date, as evidenced by an attached affidavit of

 service, and has failed to rebut the presumption that he was properly served; and (ii)

 notwithstanding whether Shaddock was properly served before the Amended Bar Date,

 Shaddock cannot satisfy the standards for excusable neglect because he received subsequent

 notice in 2014 that he had failed to timely file a claim prior to the bar date. (Objection at 5.)

        The Do Affidavit submitted by the Trust is dated February 3, 2020 and establishes that,

 on or before October 5, 2012, Shaddock was served via first class mail addressed to 1106 Main

 St, Holyoke, MA, 01040 with the Bar Date Notice and same was never returned as

 undeliverable. (Do Affidavit at 2; Objection at 10.)

                                       II.    DISCUSSION

        A. The Trust Has Proffered Evidence That It Served Shaddock Before the Bar Date

        Shaddock argues that he did not receive notice of the bankruptcy, nor of the bar date,

 before his counsel’s receipt of the Notice of Bankruptcy Status in October 2014. (Motion at 1.)

 In response, the Trust argues that Shaddock was served with the Bar Date Notice before the

 Amended Bar Date as indicated through the affidavit of service from the claims and noticing




                                                   4
12-12020-mg      Doc 10682      Filed 03/12/20 Entered 03/12/20 13:10:42            Main Document
                                           Pg 5 of 11



 agent, and Shaddock has failed to rebut the presumption that he was properly served. (Objection

 at 5, 9–11.)

        “While the Second Circuit has recognized that the postal system is not one hundred

 percent reliable, the Supreme Court has ‘repeatedly recognized that mail service is an

 inexpensive and efficient mechanism that is reasonably calculated to provide actual notice.’” In

 re R.H. Macy & Co., Inc., 161 B.R. 355, 359 (Bankr. S.D.N.Y. 1993) (quoting Tulsa Prof’l

 Collection Serv., Inc. v. Pope, 485 U.S. 478, 490 (1988)). In evaluating the adequacy of service

 by mail, courts in this circuit follow the so-called “mailbox rule.” In re Barquet Grp., Inc., 477

 B.R. 454, 462 n.7 (Bankr. S.D.N.Y. 2012), aff’d, 486 B.R. 68 (S.D.N.Y. 2012) (citations

 omitted); see In re AMR Corp., 492 B.R. 660, 663–64 (Bankr. S.D.N.Y. 2013); In re R.H. Macy,

 161 B.R. at 359. “A rebuttable presumption that an addressee received a mailed notice arises

 when the mailing party submits sufficient evidence to demonstrate the notice was properly

 addressed and mailed.” In re Borders Grp., Inc., 462 B.R. 48, 52 (Bankr. S.D.N.Y. 2011)

 (quoting In re WorldCom, Inc., No. 02-13533 (AJG), 2005 WL 3875192, at *3 (Bankr. S.D.N.Y.

 Oct. 27, 2005)). “The sender must provide evidence of actual mailing in the form of an affidavit

 submitted by an individual who supervised the mailing to allow the presumption to arise.” Id.

 (citing In re WorldCom, Inc., 2005 WL 3875192, at *3). “Additional evidence, other than an

 addressee’s mere denial of receipt is required to rebut the presumption that the addressee

 received a properly addressed notice.” In re WorldCom, Inc., 2005 WL 3875192, at *3 (citing

 Meckel v. Continental Res. Co., 758 F.2d 811, 817 (2d Cir. 1985)).

        “Mail properly (1) addressed (2) stamped and (3) deposited in the mail system is

 presumed to have been received by the party to whom it was addressed.” In re Randbre Corp.,

 66 B.R. 482, 485 (Bankr. S.D.N.Y. 1986) (citing Hagner v. United States, 285 U.S. 427, 430



                                                  5
12-12020-mg      Doc 10682       Filed 03/12/20 Entered 03/12/20 13:10:42             Main Document
                                            Pg 6 of 11



 (1932)). The presumption can be raised either by evidence showing that the mail was sent

 through regular office procedures, or through an affidavit of the person who actually supervised

 or carried out the mailing. In re O.W. Hubbell & Sons, Inc., 180 B.R. 31, 34 (N.D.N.Y. 1995)

 (citation omitted).

        Here, the Trust has put forth the affidavit of Lydia Do, an employee of KCC, the

 Debtors’ claims and noticing agent, giving rise to the presumption that Shaddock timely received

 the Bar Date Notice. Shaddock has put forth no evidence to rebut the presumption of receipt.

 See In re Barquet Grp., Inc., 477 B.R. at 462 n.7 (stating that “[t]his presumption of receipt is

 very strong and can only be rebutted by specific facts and not by invoking another presumption

 and not by a mere affidavit to the contrary . . . . Evidence of an objective nature going beyond

 the claimant’s statement of non-receipt is necessary.” (internal quotation marks and citation

 omitted)). Accordingly, the Court concludes that Shaddock was properly served with notice of

 the deadline for filing proofs of claim prior to the Amended Bar Date.

        B. Shaddock Has Failed to Demonstrate Excusable Neglect

        Shaddock seeks leave to file the Late Claim approximately seven (7) years after the

 Amended Bar Date and five (5) years after receiving the Notice of Bankruptcy Status. When

 creditors fail to file claims before a bar date despite having notice, “Bankruptcy Rule 9006(b)(1)

 gives the court the discretion to enlarge the time to file claims ‘where the failure to act was the

 result of excusable neglect.’” In re Lehman Bros. Holdings Inc., 433 B.R. 113, 119 (Bankr.

 S.D.N.Y. 2010) (quoting FED. R. BANKR. P. 9006(b)(1)). “The Supreme Court has interpreted

 ‘excusable neglect’ to be a flexible standard—one that can include ‘inadvertence, mistake, or

 carelessness, as well as by intervening circumstances beyond the party’s control.’” Id. (quoting

 Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 389 (1993)). “However,



                                                   6
12-12020-mg      Doc 10682       Filed 03/12/20 Entered 03/12/20 13:10:42             Main Document
                                            Pg 7 of 11



 ‘the determination is at bottom an equitable one’ that must take ‘account of all relevant

 circumstances surrounding the party’s omission.’” Id. (quoting Pioneer, 507 U.S. at 395). The

 Pioneer Court established four factors to assist bankruptcy courts in evaluating excusable

 neglect: (1) the danger of prejudice to the debtor; (2) the length of the delay and its potential

 impact on judicial proceedings; (3) the reason for the delay, including whether it was within the

 reasonable control of the movant; and (4) whether the movant acted in good faith. Pioneer, 507

 U.S. at 395.

        “The Second Circuit strictly observes bar dates and has adopted what has been

 characterized as a ‘hard line’ in applying the Pioneer test,” meaning that this Court should focus

 its analysis “primarily on the reason for the delay, and specifically whether the delay was in the

 reasonable control of the movant.” In re Lehman Bros., 433 B.R. at 119–20 (citation omitted).

 The Second Circuit has noted that “the equities will rarely if ever favor a party who fail[s] to

 follow the clear dictates of a court rule,” and that “where the rule is entirely clear, we continue to

 expect that a party claiming excusable neglect will, in the ordinary course, lose under the

 Pioneer test.” Silivanch v. Celebrity Cruises, Inc., 333 F.3d 355, 366–67 (2d Cir. 2003) (internal

 quotation marks and citation omitted). Instead, “[o]nly in unusual instances would . . . ignorance

 of the rules, or mistakes construing the rules . . . constitute excusable neglect.” In re BH S&B

 Holdings LLC, 435 B.R. 153, 168 (Bankr. S.D.N.Y. 2010) (quoting In re Nw. Airlines Corp., No.

 05-17930 (ALG), 2007 WL 498285, at *3 (Bankr. S.D.N.Y. Feb. 9, 2007)).

        Shaddock bears the burden of establishing excusable neglect. Shaddock does not

 explicitly argue that he has good cause for filing the Late Claim and, instead, merely argues that

 he should be granted leave on the sole basis that “he had not received notice of the Bankruptcy of

 the debtor except through local counsel’s receipt” of the Notice of Bankruptcy Status. (Motion



                                                   7
12-12020-mg         Doc 10682         Filed 03/12/20 Entered 03/12/20 13:10:42                      Main Document
                                                 Pg 8 of 11



 at 1.) For the reasons set forth below, the Pioneer factors weigh against permitting Shaddock to

 file a late proof of claim.

          With respect to first Pioneer factor—the danger of prejudice to the debtor—the Debtors

 would be prejudiced if the Court were to allow the Late Claim. The Trust argues that the

 approval of Shaddock’s Late Claim would “undoubtedly invite similar motions” and, further, “all

 funds allocated for distributions to holders of Allowed Borrower Claims against GMAC

 Mortgage have already been distributed [Docket Nos. 10197 and 10582], so no funds remain to

 satisfy whatever claim [Shaddock] now seeks to assert in the bankruptcy.”4 (Objection at 14–

 15.) Although “[t]he prejudice to the Debtors [would not be] traceable to the filing of any single

 additional claim” by a potential claimant like Shaddock, it is traceable “to the impact of

 permitting exceptions that will encourage others to seek similar leniency.” In re Lehman Bros.,

 433 B.R. at 121. As such, a “strict application of the [bar date] is needed to effectively manage

 the claims process and . . . permitting additional claims will lead to an opening of the claims

 process with foreseeable prejudice to the Debtors.” Id. Allowance of a late proof of claim filed

 seven (7) years after the Amended Bar Date, five (5) years after Shaddock received the Notice of

 Bankruptcy Status, and after distributions have been made would encourage other potential

 claimants to seek similar relief against the Debtors. As a result, the first Pioneer factor weighs

 against Shaddock.

          With respect to the second Pioneer factor—the length of the delay and its potential

 impact on judicial proceedings—Shaddock is seeking to file the Late Claim more than seven (7)




 4
          The Trust states that “[a]t this time, the only remaining funds in the Borrower Trust have been allocated for
 payment of Trust operating expenses necessary to keep the Trust open during the time necessary to resolve the
 insurance coverage adversary action which recovery, if any, is payable only to holders of Allowed Claims against
 the debtor, Residential Funding Company (“RFC”), and upon final resolution of the insurance coverage adversary
 action make a final distribution to holders of Allowed Claims against RFC.” (Objection at 15.)

                                                           8
12-12020-mg      Doc 10682      Filed 03/12/20 Entered 03/12/20 13:10:42            Main Document
                                           Pg 9 of 11



 years after the Amended Bar Date, and five (5) years after having received the Notice of

 Bankruptcy Status. As discussed, distributions have already been made to holders of Allowed

 Borrower Claims against GMACM. (Objection at 15.) Other courts have rejected late claims

 with significantly shorter delays. See, e.g., Hefta v. Official Comm. Of Unsecured Creditors (In

 re Am. Classic Voyages Co.), 405 F.3d 127 (3d Cir. 2005) (rejecting request to file proof of

 claim dated August 18, 2002, when bar date was April 30, 2002); In re Enron Creditors

 Recovery Corp., 370 B.R. 90, 102–03 (Bankr. S.D.N.Y. 2007) (rejecting request to file claim

 fifteen months after the bar date); In re Enron Corp., 298 B.R. 513, 526 (Bankr. S.D.N.Y. 2003)

 (finding six-month delay after bar date to be “substantial” and weigh against permitting a late

 claim). As discussed supra Section II.A, the Trust has established that Shaddock received the

 Bar Date Notice prior to the Amended Bar Date. Beyond this, Shaddock also received the

 Notice of Bankruptcy Status in October 2014 and waited more than five (5) years to file his proof

 of claim. As a result, the second Pioneer factor weighs against Shaddock.

        With respect to the third Pioneer factor—the reason for the delay, including whether it

 was within the reasonable control of the movant—Shaddock has failed to show that the reason

 for delay was beyond his control. Shaddock merely asserts that the delay was due to the fact that

 “he had not received notice of the Bankruptcy of the debtor except through local counsel’s

 receipt” of the Notice of Bankruptcy Status in October 2014. (Motion at 1; see Notice of

 Bankruptcy Status at 6.) The Trust argues that, even if Shaddock did not receive the Bar Date

 Notice in 2012, Shaddock acknowledges receipt of the Notice of Bankruptcy Status in 2014.

 Further, the Trust argues that the Notice of Bankruptcy Status informed Shaddock that (1) he

 failed to file a proof of claim, and (2) such failure would preclude him from receiving any




                                                 9
12-12020-mg      Doc 10682      Filed 03/12/20 Entered 03/12/20 13:10:42             Main Document
                                          Pg 10 of 11



 distributions unless a late proof of claim is deemed timely filed by an order of the bankruptcy

 court. (Opposition at 13–14; see Notice of Bankruptcy Status at 4, 6.)

        Indeed, with respect to another late-claim motion in the Residential Capital chapter 11

 cases, the Court denied the motion, finding that a six-month delay in seeking relief to file a late

 claim could not be excused. See In re Residential Capital, LLC, et al., No. 12-12020 (MG), ECF

 Doc. # 8076 at 10–11 (Bankr. S.D.N.Y. Feb. 6, 2015). Assuming, arguendo, that Shaddock did

 not receive the Bar Date Notice before the Amended Bar Date, Shaddock still waited more than

 five (5) years after receiving the Notice of Bankruptcy Status before seeking relief. (See Notice

 of Bankruptcy Status at 6.) Importantly, Shaddock no reasons for the five (5) year delay. (See

 Motion at 1.) As a result of Shaddock’s inaction since 2014, the third Pioneer factor weighs

 against Shaddock.

        As for the final Pioneer factor—whether Shaddock acted in good faith—the Trust states

 that it has no information whether Shaddock acted in good or bad faith in only recently filing the

 Motion. (Objection at 16.) The Court will not presume bad faith, but since three of the four

 Pioneer factors weigh against permitting Shaddock to file a late claim, the Court concludes that

 the Motion should be denied. See In re Enron Corp., No. 01-16034 (AJG), 2003 WL 1889042,

 at *4 (Bankr. S.D.N.Y. Apr. 8, 2003) (citing In re Keene Corp., 188 B.R. 903, 909 (Bankr.

 S.D.N.Y. 1995)) (“The relative weight to be accorded to the factors identified in Pioneer requires

 recognizing that not all factors need to favor the moving party.”). Accordingly, Shaddock has

 not met his burden of establishing excusable neglect.



                            [Remainder of page intentionally left blank]




                                                  10
12-12020-mg    Doc 10682      Filed 03/12/20 Entered 03/12/20 13:10:42           Main Document
                                        Pg 11 of 11



                                  III.   CONCLUSION

       For the reasons discussed above, Shaddock’s Motion for leave to file a late proof of claim

 is DENIED.

       IT IS SO ORDERED.

 Dated: March 12, 2020
        New York, New York

                                               _____  Martin Glenn____________
                                                          MARTIN GLENN
                                                    United States Bankruptcy Judge




                                               11
